                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL

 Case No.          ED CV 19-0299 FMO (KKx)                            Date    March 4, 2019
 Title             Gary Northrop v. Covidien, LP, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None
                Deputy Clerk                    Court Reporter / Recorder             Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Dismissal for Lack of
                           Jurisdiction

       On February 16, 2019, plaintiff Gary Northrop (“plaintiff”) filed a Complaint (Dkt. 1), in this
court against defendants Covidien, LP (“Covidien”) and Medtronic, Inc. (“Medtronic”) (collectively,
“defendants”). (See Dkt. 1, Complaint). Federal subject matter jurisdiction is premised solely on
diversity of the parties. (See id. at ¶ 8).

        When federal subject matter jurisdiction is predicated on diversity of citizenship pursuant
to 28 U.S.C. § 1332(a), complete diversity must exist between the opposing parties. See
Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity
jurisdiction statute “applies only to cases in which the citizenship of each plaintiff is diverse from
the citizenship of each defendant”). “[The party seeking to invoke the district court’s diversity
jurisdiction always bears the burden of both pleading and proving diversity jurisdiction.” Rainero
v. Archon Corp., 844 F.3d 832, 840 (9th Cir. 2016) (quoting NewGen, LLC v. Safe Cig, LLC, 840
F.3d 606, 613-14 (9th Cir. 2016)).

        Here, plaintiff alleges that Covidien “is a Delaware Limited Partnership and has its principal
place of business in Mansfield, Massachusetts.” (Dkt. 1, Complaint at ¶ 3). However, “[t]here is
no such thing as ‘a [state name] limited partnership’ for purposes of diversity jurisdiction. There
are only partners, each of which has one or more citizenships.” Hart v. Terminex Int’l, 336 F.3d
541, 544 (7th Cir. 2003) (internal quotation marks omitted). To properly plead diversity jurisdiction
“with respect to a limited liability company, the citizenship of all its members must be pled.”
NewGen, 840 F.3d at 611. Furthermore, for diversity purposes, the Ninth Circuit has held that a
“LLC is a citizen of every state of which its owners/members are citizens.” Johnson v. Columbia
Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); see Carden v. Arkoma Assocs., 494
U.S. 185, 195-96, 110 S.Ct. 1015, 1021 (1990) (“We adhere to our oft-repeated rule that diversity
jurisdiction in a suit by or against the entity depends on the citizenship of all the members[.])
(internal quotation marks omitted).

         Plaintiff’s Complaint does not specify the citizenship of every member of Covidien.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL

 Case No.       ED CV 19-0299 FMO (KKx)                             Date     March 4, 2019
 Title          Gary Northrop v. Covidien, LP, et al.

Accordingly, IT IS ORDERED that:

      1. No later than March 11, 2019, plaintiff shall filed a First Amended Complaint setting forth
the membership of all the members that comprise Covidien, LP.

        2. Failure to file a First Amended Complaint by the deadline set forth above shall be
deemed as consent to the dismissal of the action without prejudice for lack of subject matter
jurisdiction and/or failure to comply with the orders of the court. See Fed. R. Civ. P. 41(b); Link
v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).




                                                                               00      :     00
                                                      Initials of Preparer           vdr




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 2 of 2
